Citation Nr: 0608225	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-28 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether appellant is entitled to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954. He died in February of 2002. His widow appeals to the 
Board of Veterans' Appeals (Board) from an August 2003 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The record lacks a probative medical opinion as to whether 
the veteran's service-connected pruritus ani at least as 
likely as not caused his terminal colon cancer. The September 
2002 statement of Dr. Klockowski is not sufficient, and the 
July 2003 statement of Dr. Yeatman responds to a different 
question.

Accordingly, the case is REMANDED for the following action:

1.	Assist the appellant in obtaining the 
veteran's treatment records from his 
private physicians, dating back to at 
least 1992.

2.	Forward the claims file to a VA physician 
and have the physician provide an opinion 
on whether pruritis ani at least as 
likely as not (a probability of 
50 percent or greater) caused or 
contributed to cause the veteran's death 
due to colorectal cancer. The physician 
must provide the rationale for this 
opinion.

3.	After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal. If the 
benefit sought on appeal remains 
denied, provide the appellant and her 
representative a supplemental statement 
of the case.
 
The case should then be returned to the Board, if in order. 
The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

